Citation Nr: 0705991	
Decision Date: 03/01/07    Archive Date: 03/13/07

DOCKET NO.  02-12 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

What evaluation is warranted for diabetes mellitus from May 
8, 2001?


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1968 to 
November 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Pittsburgh, Pennsylvania (RO), which granted entitlement to 
service connection for diabetes mellitus and assigned an 
initial 20 percent evaluation.

In February 2004 and May 2005, this matter was remanded by 
the Board for further development.

In a August 2006 rating decision, the RO increased the 
evaluation to 40 percent, and assigned an earlier effective 
date of May 8, 2001.


FINDING OF FACT

Since May 8, 2001, the veteran has not had episodes of 
ketoacidosis or hypoglycemic reactions requiring at least one 
or two hospitalizations per year or twice a month visits to a 
diabetic care provider.


CONCLUSION OF LAW

Since May 8, 2001,  the criteria for entitlement to an 
initial rating greater than 40 percent for diabetes mellitus, 
type II have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 4.7, 
4.119, Diagnostic Code 7913 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.   

VA thirdly has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A. 

There is no issue as to providing an appropriate application 
form or completeness of the application. Written notice 
provided in the June 2002 statement of the case, and in 
February 2004 correspondence fulfills the provisions of 38 
U.S.C.A. § 5103(a).  June 2006 correspondence provided notice 
of the type of evidence necessary to establish an effective 
date for the disability on appeal.   The claim was 
readjudicated in an August 2006 supplemental statement of the 
case.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims (Court) held, in part, 
that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  Here, the Board finds that any defect with 
respect to the timing of the VCAA notice requirement was 
harmless error.  Although the respective notices were 
provided to the appellant after the respective initial 
adjudications, he has not been prejudiced thereby.  The 
content of the notice provided to the appellant appropriately 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not only 
has the appellant been provided with every opportunity to 
submit evidence and argument in support of his claims and to 
respond to VA notices, but the actions taken by VA have 
essentially cured any error in the timing of notice.  
Further, the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claims.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
decide this appeal.

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The service medical 
records are available, the veteran has been afforded a VA 
examination, and there is no pertinent evidence which is not 
currently part of the claims file.  Hence, VA has fulfilled 
its duty to assist the appellant in the prosecution of his 
claim.

Background

The veteran served in the Republic of Vietnam from April 1969 
to April 1970.

In June 2000, Dr. P.O. saw the veteran for a six month check-
up.  Dr. P.O. reported since the previous visit the veteran 
had seen another physician who now had him taking insulin.  
Dr. P.O. diagnosed the veteran with insulin dependent 
diabetes.  

On June 21, 2001, the veteran filed a claim of entitlement to 
service connection for diabetes mellitus as a presumptive 
disorder secondary to his service in Vietnam. 

In an April 2002 letter, Dr. S.V. reported that the veteran 
had been under her care for approximately 2 years, he 
required insulin injections and was instructed to follow an 
1800 calorie diet.  Dr. S.V. also indicated the veteran 
should follow hypoglycemic precautions for increased physical 
activities.

In October 2002, the veteran testified before the RO at a 
hearing and stated that he was an insulin dependent diabetic, 
taking up to four shots per day.  The veteran reported that 
due to unstable blood sugar levels, his activities had become 
more restricted because he would have to stop and check his 
sugar and make sure it was not too low.  

In a written statement, C.D., a registered nurse, reported 
that in November 2003, the veteran was found in his classroom 
at school looking confused and dazed.  C.D.  reported this 
was the second occurrence of hypoglycemia while the veteran 
was working.  The veteran was given orange juice and glucose 
tablets.  The veteran refused transport to the hospital and 
was to follow up with his physician.  

In November 2004, the veteran had a VA examination.  The 
veteran reported he was diagnosed in 1991 with diabetes but 
was not symptomatic at that time.  He had never been 
hospitalized for ketoacidosis.  He reported three 
hypoglycemic reactions that were severe enough for paramedics 
to be called to his home and one incident where he was taken 
to the emergency room but not admitted to the hospital.  He 
reported he began insulin in 2001.  The veteran reported 
restricted physical activity, following a restricted diet, 
and seeing his diabetic physician approximately once every 
three months.  The examiner opined that the veteran was a 
Type II diabetic for 14 years who had failed oral 
hyperglycemics and was taking insulin four times per day.  
The examiner reported he had had obesity with insulin 
resistance and that the veteran's diabetes was moderately 
controlled.  

In May 2005, the veteran was examined by Dr. P.O. who 
diagnosed the veteran with insulin dependent diabetes 
mellitus, hyperlipidemina, coronary artery disease, 
hypertension, degenerative joint disease and renal 
insufficiency.  Dr. P.O. opined that it would be very 
difficult for the veteran to teach and do his job in a safe 
and effective manner due to the above diagnoses.

In July 2005, the veteran was treated by Pittsburgh emergency 
medical personnel for a hypoglycemic episode.  The veteran 
refused transport to the hospital.

In March 2006, the veteran underwent a VA examination.  The 
examiner notated the veteran's past medical history included 
Type II diabetes with an onset approximately 16 years ago.  
Initially the veteran's diabetes was controlled with oral 
medication, however, he was started on insulin approximately 
10 years ago.  The veteran reported that he took a disability 
pension from his job as a school teacher in 2005 due to 
hypertension and neuropathy, and because of these conditions 
he was not able to handle the workload of special needs 
children.

Since starting on insulin in approximately 2000 or 2001, the 
veteran reported he had gained approximately 60 pounds.  The 
veteran denied any significant hyperglycemic actions.  The 
veteran denied any ketoacidosis.  He did report hypoglycemic 
reactions five separate times since have being diagnosed with 
diabetes.  Four times he was seen by paramedics, where they 
were able to give him juice and food and bring his sugar back 
up.  One time he was sent to the emergency room, but was not 
hospitalized for it.  

The veteran reported being on a restricted diet.  Restriction 
of activity included any type of low impact aerobic activity 
was difficult due to easy fatigability.  He stated that he 
was digging a hole for a mailbox and had to stop and rest 
every few minutes.  He reported being unable to walk for any 
significant distance and when golfing he had to take a cart.  
He reported any physical activity was restricted.  The 
veteran reported he was seen by his diabetic care provider 
every 3 months.  

The examiner diagnosed the veteran with Type II diabetes 
mellitus and reported the veteran is now insulin-dependent.  
The examiner further diagnosed retinopathy, neuropathy 
bilaterally to his feet and hands with decreased function, 
chronic pain, numbness and tingling, erectile dysfunction, 
coronary artery disease, nephropathy, and hypertension, all 
most likely secondary to diabetes.  In this regard, the 
veteran is service connected for each of these disorders 
which are evaluated separately from the rating assigned 
diabetes.  The ratings assigned those disorders is not a 
question before the Board. 

Criteria

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which allows for 
ratings based on the average impairment of earning capacity 
resulting from a service-connected disability.  38 U.S.C.A. 
§  1155; 38 C.F.R. Part 4.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

In this case, pursuant to 38 C.F.R. § 4.119, Diagnostic Code 
7913, the veteran was assigned a 40 percent evaluation rating 
for type II diabetes mellitus, effective May 8, 2001.  Under 
Diagnostic Code 7913, a 40 percent evaluation is warranted 
for diabetes mellitus that requires insulin, a restricted 
diet, and regulation of activities.  

A 60 percent rating applies if the disorder requires insulin, 
a restricted diet, and regulation of activities with episodes 
of ketoacidosis or hypoglycemic reactions requiring one or 
two hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated.

The appellant has appealed the 40 percent rating that was 
assigned for diabetes mellitus; he is essentially asking for 
a higher rating effective from the date service connection 
was granted.  Consequently, the Board must consider the 
entire time period in question, from the original grant of 
service connection to the present.  See Fenderson v. West, 12 
Vet. App. 199 (1999).

Analysis

The preponderance of the evidence is found to be against 
entitlement to an evaluation greater than 40 percent for 
diabetes mellitus.  In order to warrant a 60 percent 
disability evaluation,  the evidence must show the veteran 
requires insulin, a restricted diet, and  regulation of 
activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated.

Treatment records show the veteran was diagnosed with 
diabetes in 1998 and has been treated with insulin, oral 
medication, and a restricted diet.  There are, however, no 
indications in the record that the veteran suffers from 
episodes of ketoacidosis or hypoglycemic reactions requiring 
one or two hospitalizations per year.  The veteran 
specifically denied any episodes of ketoacidosis and reported 
in his March 2006 examination only a few hypoglycemic 
reactions, none of which required hospitalization.  He 
further indicated that he sees his diabetic caregiver once 
every three months.  Further, there are no indications in the 
records that Type II diabetes mellitus alone restricts the 
veteran's activity in a manner that is not already 
contemplated by the assignment of separate evaluations for 
hypertension, coronary artery disease, nephropathy, bilateral 
upper and lower extremity peripheral neuropathy, cataracts 
and retinopathy, and erectile dysfunction.

Accordingly, although the appellant requires insulin and a 
restricted diet, there is no competent evidence he suffers 
from episodes of ketoacidosis or hypoglycemic reactions 
requiring hospitalizations, or that he sees a diabetic 
caregiver twice a month.  Hence, the veteran does not meet 
the criteria for a 60 percent disability evaluation under 
Diagnostic Code 7913.  

As the preponderance of the evidence is against entitlement 
to an evaluation greater than 40 percent for diabetes 
mellitus, the benefit of the doubt doctrine is not for 
application.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to an evaluation in excess of 40 percent for 
diabetes mellitus type II at any time since May 8, 2001 is 
denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


